Citation Nr: 0701077	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  00-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected myofascial pain and healed 
compression fractures of the thoracic spine. 

3.  Entitlement to an initial disability rating greater than 
10 percent for service-connected chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the pendency of this appeal, 
in May 2000, jurisdiction of this matter was transferred to 
that of the RO located in St. Petersburg, Florida, as a 
result of a change in domicile of the veteran.

This matter was previously before the Board in June 2003 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.

The issue of entitlement to an initial disability rating 
greater than 10 percent for service-connected myofascial pain 
and healed compression fractures of the thoracic spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran has not been shown to have participated in 
combat with the enemy.

3.  The evidence of record corroborates the occurrence of an 
in-service stressor.

4.  The medical evidence shows that the veteran's currently 
diagnosed PTSD relates to the corroborated in-service 
stressor.

5.  In November 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran's authorized representative, accompanied by a letter 
from the veteran himself, that a withdrawal of the appeal was 
requested as to the issue of entitlement to an initial 
disability rating greater than 10 percent for the service-
connected chronic sinusitis.

 
CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of active service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.304(f) (2006).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran, through his representative, have been met as to 
the issue of entitlement to an initial disability rating 
greater than 10 percent for the service-connected chronic 
sinusitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the VCAA does not preclude 
the Board from adjudicating the veteran's claim.  The Board 
is taking action favorable to the veteran on the issue 
remaining in appellate status and a decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992). 


Service Connection

The veteran argues that he has PTSD, as a result of one or 
more incidents he experienced as a "fire protection 
specialist" with the U.S. Air Force.  The Board presently 
grants the claim. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's Armed Forces of the United States Report of 
Transfer or Discharge (DD-214) fails to establish that that 
the veteran was engaged in combat with the enemy or was 
awarded any combat citations, however, it is shown that he 
had service as a fire protection specialist.  He was 
stationed Greenville Air Force Base, and thereafter at 
Barksdale Air Force Base in February 1964, followed by a tour 
of duty in Spain from September 8, 1965 until discharge, as a 
Fire Protection Specialist/Firefighter Technician.

The veteran apparently performed duties consistent with 
recovery operations.  A service medical record dated in March 
1965 shows that the veteran was treated for a head trauma 
sustained while responding to an emergency crash and rescue 
call.  In September 1965, he was treated for a compulsive 
uncontrollable blinking of both eyes.  He indicated that this 
had previously occurred one year earlier, but had cleared 
spontaneously.  The examiner reported the symptom had "a 
suspected nervous" basis.    

A service medical record dated in January 1966 reveals that 
the veteran was treated for continued uncontrollable 
blinking.  The impression was acute anxiety reaction.  

During the veteran's pre-separation medical examination in 
May 1967, the  examiner reported that the veteran had worked 
with radioactivity during "Operation Recovery" in 1966.  
While testing indicated no radiation overexposure, and 
urinalysis tests had negative findings for physical 
abnormalities, the mention of the operation by the examiner, 
approximately contemporaneously with the veteran's military 
duties, supports the veteran's account of military service.  

Subsequent to service, VA and private outpatient treatment 
records dated from September 1994 to March 2004 show 
intermittent treatment for symptoms associated with a 
psychiatric disorder, to include PTSD.

In June 1998, the veteran reported that while stationed in 
Spain in October 1966, he had been sent to Turkey to assist 
with rescue efforts following an earthquake.  He also 
reported that while at Barksdale Air Force Base in 1964 to 
1965 a fighter plane crashed off base, and he had responded 
to the scene, where he recovered body parts.

Along with the June 1998 letter, the veteran submitted two 
publications indicating that over one hundred United States 
Air Force members were flown to Turkey following a 1966 
earthquake to assist with rescue efforts.

A private psychiatric evaluation report from A. Abdeihamid, 
M.D., and J. Brende, M.D., dated in February 1999, reveals 
that the veteran reported intrusive thoughts about the rescue 
mission in which he participated in Turkey in 1966.  The 
examiners noted that after serving in the military and seeing 
the earthquake victims in the 1960's, the veteran seemed to 
have mild PTSD symptoms that had been controlled with abuse 
of alcohol at that time.  The diagnosis was PTSD with panic 
disorder and claustrophobia; rule out major depression.

In September 2000, the veteran testified at a personal 
hearing at the RO.  The reiterated his account of the 
airplane crash and recovery at Barksdale Air Force Base.  He 
also reported being exposed to a stressful event while 
assisting with rescue efforts following an earthquake in 
Turkey in 1966.  Additionally, he described responding to the 
site of an airplane crash involving an airplane carrying 
nuclear bombs while stationed in Spain.  He presented a copy 
of a newspaper article with his picture which included a 
caption which referred to assistance received when his 
clothes had been lost on his way to Turkey.

A letter from the United States Department of the Navy, Naval 
Historical Center, dated in October 2000, reveals the only 
accident that approximated the veteran's claimed stressor was 
an aircraft crash incident on March 3, 1964.

During a VA examination in December 2003, the veteran 
reiterated his account of in-service events.  When questioned 
about specific PTSD symptoms related to the traumatic events 
noted above, he denied any intrusive memories, nightmares, 
flashbacks or recent events that would trigger thoughts of 
the traumatic situations.  He also denied efforts to avoid 
thinking or talking about the traumatic events, and denied 
avoiding people, places or activities that reminded him of 
these events.  He  states that he could remember only a small 
percentage of the important details from the events.  The 
diagnosis was generalized anxiety disorder.  The examiner 
reported that various clinical testing did not support a 
diagnosis of PTSD.  The examiner also reported that the 
veteran's claims folder had been reviewed.  

In October 2006, the Board obtained an independent medical 
expert opinion report from S. Atdjian, M.D. After a review of 
the claims folder, the examiner indicated that the veteran's 
records revealed a "very clear" history of psychiatric 
illness as documented in at least four evaluations, 
(including one during the veteran's military service); a 
lengthy treatment history for anxiety-related symptoms; 
clinical testing, and symptom reports and presentations which 
were "very consistent" with PTSD.  
In his opinion, Dr. Atdjian fully set forth the diagnostic 
criteria and how the medical evidence supported a diagnosis 
of PTSD.  

While other psychiatric diagnoses were noted, including pain 
disorder, substance use disorders (alcohol and marijuana), 
and attention deficit/hyperactivity disorder as a child, Dr. 
Atdjian also opined that it was "quite likely" that the 
veteran's use of substances masked his PTSD symptoms from his 
service until the 1990's, accounting for why he had not 
sought psychiatric attention until the late 1990's. 

The examiner concluded that there was a clear link between 
the criterion trauma he experienced in service, the 
subsequent development of post-traumatic symptoms and his 
current disability.  It was indicated that PTSD would develop 
only in relation to criterion trauma as described above in 
the DSM-IV TR diagnostic criterion A1.  His symptoms seemed 
to be persistent, severe and disabling. 

In November 2006, the veteran submitted a letter from the 
Department of the Air Force, Chief of Radiation Protection 
Division and USAF Radioisotope Committee Secretariat, dated 
in September 2002, indicating that based upon the information 
provided by the veteran, he participated in the Palomares 
clean up for a period of about 9 weeks.  A radiation exposure 
dose estimate for an 11-week period of heavy clean-up 
operations work was provided.

The Board finds that entitlement to service connection for 
PTSD is warranted.  The veteran has been diagnosed with PTSD 
intermittently, and the diagnosis of PTSD was confirmed by 
the independent medical evaluation dated in October 2006.  
Thus, the first element of a successful PTSD claim has been 
satisfied.

The veteran does not contend, nor does the evidence show, 
that he was involved in combat with the enemy.  Accordingly, 
his statements as to the inservice stressors stemming from 
the rescue efforts involving the airplane crash at the 
Barksdale Air Force Base, the radiation clean-up efforts in 
Spain, and the rescue and recovery efforts in Turkey cannot 
be accepted without further corroboration through independent 
evidence.  Doran, 6 Vet. App. at 288-89.  

However, the veteran's DD-214 shows that he had service as a 
fire protection specialist.  The March 1965 service medical 
record showing that he was injured while responding to an 
emergency crash and rescue call supports that the veteran's 
activities were sufficiently consistent with his claimed 
stressors.  The October 2000 letter from the Department of 
the Navy confirms an aircraft crash in March 1964.  Moreover, 
his May 1967 separation examination showed that he had been 
exposed to radiation during Operation Recovery in 1966, and 
that he had been tested for possible overexposure.  The 
September 2002 letter from the Department of the Air Force 
corroborates that the veteran had participated in the 
Palomares clean up for a period of about 9 weeks.  Finally, 
the copy of a newspaper article with his picture including a 
caption suggesting service in Turkey corroborates that the 
veteran had been in Turkey during his period of active 
service.

While the information provided did not specifically establish 
that the veteran himself had been present in the asserted 
locations on specified dates, however, the  evidence places 
the veteran at the respective scenes in a manner that is 
consistent with the nature of his military occupation 
specialty as a Fire Protection Specialist/Firefighter 
Technician, and is sufficient corroboration of the in-service 
stressors.  Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997); (Holdings that once 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record, and a veteran need not substantiate 
his actual presence during the stressor event; the fact that 
the veteran was assigned to and stationed with a unit that 
was present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.).    

The final element of a PTSD claim to be considered is whether 
the medical evidence contains an etiological opinion linking 
the veteran's currently diagnosed PTSD to the established 
inservice stressor.  Here, such an opinion is found in the 
October 2006 independent medical evaluation report.  The 
examiner concluded that there was a clear link between the 
trauma he experienced in service, the subsequent development 
of post-traumatic symptoms and his current disability.  Such 
conclusion was persuasive in that it was based upon a 
thorough review of all the evidence of record.  The opinion 
serves to associate the current PTSD with the veteran's 
period of active service, and is sufficiently consistent with 
the evidence of record so as to provide an adequate basis for 
a grant of service connection.  
 

Entitlement to an initial disability rating greater 
than 10 percent for service-connected chronic sinusitis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran, 
through his authorized representative, has withdrawn this 
issue previously on appeal and, hence, there remains no 
allegation of errors of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is, therefore, dismissed. 


ORDER

Service connection for PTSD is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.

The appeal of the issue of entitlement to an initial 
disability rating greater than 10 percent for service-
connected chronic sinusitis is dismissed.





REMAND

The veteran's claim of entitlement to service connection for 
myofascial pain and healed compression fractures of the 
thoracic spine was granted by the RO by rating decision dated 
in April 2004, wherein a 10 percent disability rating was 
assigned.  The veteran was provided notice of the decision by 
letter dated May 11, 2004.

In a Statement Of Accredited Representative In Appealed Case 
(VA Form 1-646) dated in June 2004, the veteran's 
representative expressed disagreement with the assigned 10 
percent disability rating for the service-connected 
myofascial pain and healed compression fractures of the 
thoracic spine.  The Board construes this as a timely filed 
notice of disagreement.  As such, the veteran must be 
provided with a Statement of the Case as to this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his representative a 
Statement of the Case addressing the issue of 
entitlement to a disability rating greater 
than 10 percent for the service-connected 
myofascial pain and healed compression 
fractures of the thoracic spine.  Include 
notice of the time limit within which an 
adequate substantive appeal must be filed in 
order to perfect an appeal of this issue.  
Thereafter, the issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


